REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on February 28, 2022, which has been entered into the file.  
By this amendment, the applicant has amended claims 1, 2, 10, 11 and 17.  
Claims 1-6, and 8-21 remain pending in this application.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: of the prior art references considered, none has disclosed an apparatus that is comprised of an optical device further comprising a substrate having a concave shape with a non-uniform thickness that tapers out from a center of the substrate, a first layer of material over the substrate and extending around a back portion of the substrate and a second layer of material comprising an optical coating over the first layer of material and over the substrate and extending around the back portion of the substrate and a third layer of material positioned between the substrate and the first layer of material wherein a surface of the third layer on which the first layer is applied is polished wherein the first layer of the material creates a first stress within optical device that counteracts a second stress within the optical device created by the second layer of material, as set forth in claim 1.  In a different embodiment, the instant application teaches a system that is comprised of a plurality of optical devices that each of at least one of the optical devices comprises the substrate, the first layer of material, the second layer of material and the third layer counteracts the second stress created by the second layer of the material, as set forth in claim 10.  In yet another embodiment, the instant application discloses a method comprising forming the first layer of material, the second layer of material and the third layer of material, with the first and second layers of materials over the front surface and back surface of the substrate so that the first stress created by the first layer of material counteracts the second stress created by the second layer of the material, as set forth in claim 17.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872